Title: To George Washington from William Heath, 21 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh June 21. 1783.
                  
                  In the month of January 1782, while your Excellency was at Philadlephia and I in command on Hudson’s river, you were pleased to send to my care several circular letters addressed to the governors of the eastern states, calling upon the states to make exertions, as was therein mentioned, at the same time directing me to transmit with those letters the returns of the number of men each state had in the army; and for despatch and safety, to forward the letters by a trusty officer, assuring him that his expences should be borne by the public.  To this I attended—but from the circumstance of the New Hampshire line being at the northward, and some delay attending the obtaining their returns, I dared not delay the others—and in order to give safety & despatch to both, I agreed with two officers to undertake the conveyance of the despatches, promising to each the one half of his reasonable expenses—which would be tantamount to the expenses of one, secure the whole business without any delay or encrease of expense.  I accordingly agreed with doctor Townsend of the hospital and ensign Rawson of the Massachusetts line to prosecute the business—which they did with fidelity and despatch.  They have never applied for payment until this day, when Mr Rawson has called upon me.  I therefore beg leave to refer them to your Excellency’s consideration, and also doctor Townsend when ever he calls, for that compensation which you were pleased to direct me to promise them.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
               